Citation Nr: 1605813	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  11-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for a depressive disorder.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Allan Fenley, attorney



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to October 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, the November 2009 rating decision granted service connection for major depression, and assigned an initial disability rating of 30 percent, effective February 13, 2003 (date of claim).  The September 2010 rating decision, in pertinent part, continued the 30 percent rating assigned for the Veteran's service-connected major depression and denied entitlement to TDIU.  

Regarding the Veteran's claim for depression, he disagreed initially with both the disability rating and effective date assigned for his grant of service connection.  See March 2010 notice of disagreement (NOD).  However, in his July 2011 VA Form 9, substantive appeal, he limited his appeal to the matter of the initial disability rating to be assigned for his service-connected depressive disorder.  

In April 2014 and in August 2014, the case was remanded for additional development.

Also as an initial matter, the Board notes that throughout the course of the appeal, the Veteran has been assisted in representation by Allan T. Fenley, an attorney.  However, in November 2015, prior to the return of the Veteran's case to the Board, the Veteran filed a claim for non-service connected pension with special monthly pension.  As part of this submission, the Veteran submitted a fully executed VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, in favor of Missouri Veterans Commission.  The representation by Missouri Veterans Commission is not limited to the Veteran's November 2015 claim.  Therefore, the Veteran's representation by Allan T. Fenley is revoked, and the title page reflects the Veteran's current representative.  See 38 C.F.R. § 14.631(f)(1) (2015) (A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney).

Finally, in June 2015, the Veteran's then-attorney submitted additional evidence in the form of a June 2015 private assessment by a vocational consultant.  As this evidence was submitted with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ), the Board accepts the June 2015 submission for inclusion in the record.  38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's depressive disorder has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity have not been shown.

2. The Veteran is currently service-connected for xerosis dyshidrotic eczema, rated 60 percent; and a depressive disorder, rated 30 percent.

3. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434 (2015).

2. The schedular requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the below decision is completely favorable with respect to the Veteran's claim for TDIU, no further action is required to comply with VA's duty to notify and assist in that matter.

Regarding the Veteran's claim for an increased rating for his depressive disorder, VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the November 2009 rating decision on appeal granted service connection for a depressive disorder and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A June 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while May 2014 and October 2014 supplemental SOCs readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record, and he has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records.  In July 2010, VA attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, in a statement received that same month, SSA responded that they could not send the records VA had requested.  SSA explained that they had conducted an "exhaustive and comprehensive search[]" and were not able to locate the records; therefore the records did not exist and further efforts to obtain them would be futile.  Neither the Veteran nor the record has identified any other evidence that remains outstanding.

The RO arranged for VA examinations in June 2009, August 2010, April 2014, with as supplemental medical opinion obtained in September 2014.  The examiners completed all necessary testing, examined the Veteran, and described the impact of his depressive disorder.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, neither the Veteran nor his representative has argued otherwise.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria, Factual Background, and Analysis

In an October 2009 decision, the Board granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected xerosis dyshidrotic eczema.  The November 2009 rating decision that is on appeal implemented the Board's grant of service connection and assigned an initial disability rating of 30 percent, effective February 13, 2003.  An interim September 2010 rating decision continued the 30 percent rating assigned for the Veteran's service-connected depressive disorder.  It is the Veteran's contention, however, that a higher rating is warranted for his depressive disorder.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After evaluating the evidence of record, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 30 percent, as his depressive disorder symptoms have not resulted in occupational and social impairment with reduced reliability and productivity.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9434.

Specifically, the record reflects that in May 2003, it was noted by the Veteran's VA healthcare providers that he had a history of depression that was followed by the mental health clinic.  In July 2003, he reported to his VA primary care provider that he had anxiety and depression, and had sought treatment from a psychiatrist previously.  In December 2006, the Veteran was seen by the VA psychiatry clinic for medication management and brief psychotherapy.  He reported that his life was "very miserable" due to his skin disability; he also complained of chronic pain and difficulty sleeping secondary to the pain.  On mental status examination, the Veteran was casually dressed but appeared irritable during the conversation.  His speech was centered around his inability to function on any level due to his pain.  The examining physician diagnosed: insomnia related to chronic pain; anxiety disorder, not otherwise specified (NOS); somatoform pain disorder/ hypochondriasis; and personality disorder, NOS.  A GAF score of 55-60 was assigned.

In June 2009, the Veteran was provided a VA examination.  He reported having chronic pain all over the body which prevented him from sleeping well.  He attributed much of the pain to his service-connected skin disability, and described how his skin disability affected his life in various ways, leaving him depressed.  On mental status examination, the Veteran was noted to be casually and appropriately dressed.  His ambulation was slow and deliberate, and his voice showed little affect.  Eye contact was fair to good, but he exhibited some depression of mood and appeared to be tired.  His speech was clear and discernible, but slow.  His organization of thought was intact, and his speech was logical and coherent.  He was also cooperative and agreeable throughout the evaluation.  He was oriented to date, year, month, day and place.  He had no difficulty with the immediate recall task, but on the delayed recall task, he was only able to recall two of the three words he had been asked to remember.  On the attention and calculation portion of the examination, he was unable to complete serial sevens.  He was able to spell the word "world" backwards correctly.  No problems were noted on the language portion of the examination, and no abnormal mental trends involving delusions or hallucinations were present.  The examiner also administered the Folstein mini mental status examination; the Veteran achieved a score of 29 out of a possible 30, and it was explained that generally, a score of 23 or less would suggest the need for further assessment.  Based on the foregoing, the examiner diagnosed: depressive disorder not otherwise specified (NOS), which the examiner characterized as "mild"; insomnia related to chronic pain; pain disorder associated with both psychological factors and general medical condition; and personality disorder NOS.  A GAF score of 50-52 was assigned.

In June 2010, the Veteran was seen for a VA psychiatry consult prior to the implantation of a penile prosthesis after having been referred by his VA urologist.  On this date, he reported that he had no problem with depression and did not want to see a psychiatric or psychologist.  He stated he was only there because his urologist wanted him to see a mental health provider.  He also stated he did not feel depressed, and instead was frustrated about not having relief for his chronic pain.  On mental status examination, the Veteran was casually addressed.  It was also observed by the consulting physician that the prior to entering the examining room, the Veteran had been "interacting jovially with other patients and staff in the waiting area."  However, once in the examining room, "his attitude toward the psychiatrist was condescending."  He also got angry when asked about his social history.  The Veteran stated that even though he had difficulty sleeping, it was due to pain.  He denied hallucinations, delusions or thoughts of hurting himself or others.  The consulting physician noted that the Veteran was not cooperative for testing of memory, but based on his observations, the Veteran's memory seemed intact.  The consulting physician further noted that the Veteran had poor impulse control with average intelligence.  No Axis I diagnosis was provided, but a probable personality disorder was diagnosed for Axis II.  A GAF score of "around 60" was assigned.  

In August 2010, the Veteran was provided another VA examination.  He noted having several physical conditions, including a skin disability for which he was service-connected, and explained how those conditions interfered with his ability to sleep.  He stated he was only able to sleep for about 1-3 hours and then would wake due to pain.  He further reported that because of the pain and his skin condition, he had trouble functioning due to his limited abilities (such as with cooking, cleaning, and other activities of daily living).  He stated that his skin condition had affected his mood to the point that he was not happy as he once was and now found it difficult to be around others.  The Veteran reported feeling helpless at times.  On mental status examination, the Veteran was casually and appropriately attired.  His speech was clear and discernible; his organization of thought was logical and coherent; and his eye contact was fair to good.  He did appear somewhat agitated and defensive when asked to clarify statements about his social activities, and it was also noted that he appeared negative and sullen throughout much of the evaluation.  The Veteran was oriented to year, month, day and place, but not to date.  He had no difficulty with the immediate recall task but on the delayed recall task, could only recall two of the three words he had been asked to remember.  On the attention and calculation portion of the examination, he was unable to complete serial sevens but he did spell the word "world" backwards correctly.  No problems were noted on the language portion of the examination, and there were no abnormal mental trends involving delusions or hallucinations.  It was also noted that his thought content was devoid of homicidal and suicidal ideation.  The examiner administered the Folstein mini mental status examination; the Veteran achieved a score of 28 out of a possible 30.  Based on the foregoing, the examiner diagnosed: mood disorder due to skin condition and chronic pain problems with depressive features; insomnia related to chronic pain; pain disorder associated with both psychological factors and general medical condition; personality disorder NOS.  A GAF score of 52 was assigned.  

In June 2011, the Veteran presented for an initial mental health assessment by a licensed VA social worker.  It was noted that he had a chronic history of depressive disorder and was rated 30 percent for that disability.  During the visit, the Veteran adamantly denied current suicidal ideation and had no plans to harm himself or others.  He was given the following initial diagnoses: major depressive disorder, recurrent; and personality disorders/traits.  A GAF score of 55 was assigned.

In February 2013, the Veteran was seen in the VA psychiatry clinic for medication management and initial evaluation.  It was noted that he had been treated several years earlier by VA, and that he had discontinued services due to physician and patient interaction.  During this visit, the Veteran expressed his frustrations with the VA appeals process and his physical conditions, to include the skin, and noted that his only support was in his church and brothers.  It was noted that the Veteran appeared to be attached to a study group, in particular.  It was also noted that the Veteran struggled with sleep due to his chronic pain and took several pain medications, which contributed to his depression and irritability.  He denied any suicidal or homicidal ideation, but admitted to getting irritated easily around people when his needs were not met.  On mental status examination, the Veteran was noted to be slightly disheveled.  He made good eye contact, appeared to be irritable and demanding at times, but was cooperative.  No abnormal movements were noted.  The Veteran's speech was soft.  There was no evidence of mania or psychosis.  Mood disorder secondary to general medical condition, chronic pain syndrome, and personality disorder were diagnosed.  A GAF score of 55 was assigned.

In May 2013, the Veteran was seen in the VA psychiatry clinic for medication management and psychotherapy.  He reported feeling frustrated with the VA appeals process, his primary care providers, and other medical issues he was dealing with.  He stated his mood was otherwise fine and noted that he was active with his church and his fellowship with other men groups.  He had not had any violent episodes, rage, or anger.  On mental status examination, it was noted that the Veteran appeared older than his stated age with hygiene fair to moderate.  He made good eye contact, and his speech was monotonous and soft.  His thought process was linear and goal-directed, his mood was fine, and his affect was appropriate.  He denied suicidal or homicidal ideation.  Mood disorder due to general medical condition and chronic pain syndrome was diagnosed, and a GAF score of 55 was assigned.

In August 2013, the Veteran was seen in the VA psychiatry clinic for medication management and psychotherapy.  He reported feeling very frustrated and stated his life was going downhill.  He later admitted that he had been in an accident and was very angry about the ticket he received, as he felt it was the other person's fault.  He noted that he was struggling financially to pay his bills, medications, and housing.  He was also reluctant to take medication due to the stigma of being called crazy and the fear of losing his weapons privileges.  On mental status examination, the Veteran was casually dressed.  He appeared guarded and frustrated with his mood depressed and affect blunted.  His thought process was linear and he denied suicidal or homicidal ideation.  Recurrent major depressive disorder was diagnosed, and a GAF score of 50 was assigned.

In November 2013, the Veteran was seen in the VA psychiatry clinic for medication management and psychotherapy.  On mental status examination, he was noted to be casually dressed.   He was also observed to be calm but frustrated and stigmatized about his illness. His mood was depressed, but his affect was appropriate.  He denied any suicidal or homicidal ideation.  Depressive disorder with chronic pain syndrome were diagnosed, and a GAF score of 55 was assigned.  

In February 2014, the Veteran was seen in the VA psychiatry clinic for medication management and brief psychotherapy.  It was noted that although the Veteran was service-connected for depression, he was not currently taking any medication as he disagreed on trying medicine.  On mental status examination, the Veteran was "very frustrated, anxious, [and] irritable."  It was also noted that the Veteran became agitated easily, although he was not considered violent.  He denied suicidal or homicidal ideation.  Recurrent major depressive disorder was diagnosed, with chronic pain syndrome.  A GAF score of 50 was assigned.

In April 2014, the Veteran was afforded a VA examination.  He reported feeling depressed all the time with a limited outlook on his future.  He also reported continuing issues with sleep, which he attributed to his physical conditions, and especially the skin.  He noted he had low-levels of energy, concentration problems, and poor appetite.  He denied having suicidal thoughts, but admitted to having "thought about it over the years."  He denied any intension of suicide, however, stating, I can't do it because God says it's a sin.  I've have [sic] sinned enough in my life.  That's the only reason I haven't done it."  The Veteran also denied any attempts at taking his own life.  He described his current social support as inclusive of his mother, uncle, and "the place where [he] worship[s]."  He further reported that activities of pleasure relaxation were limited because he had neither the financial means nor the interest.  

As part of the April 2014 VA examination, the Veteran was administered the Beck Depression Inventory test, which indicated a raw score of 39.  The examiner stated this was in the range of severe depression and suggestive of a diagnosis of depression.  The severe symptoms he reported were: loss of sexual interest, concentration problems, tiredness or fatigue, changes in sleep, loss of energy, worthlessness, pessimism, and loss of pleasure.  The examiner also noted that the Veteran's pain appeared to be the predominant focus of his VA examination, and that the pain caused "significantly distress or impairment in social, occupational, or other important areas of functioning."  The examiner explained, "Both psychological factors and a general medical condition are judged to have important roles in the onset, severity, exacerbation, or maintenance of the pain."  The examiner also stated that the Veteran's symptoms appeared to be impairing his social or occupational functioning.  

Based on the foregoing, the April 2014 VA examiner diagnosed major depressive disorder, psychological factors affecting other medical conditions, and alcohol use and cannabis use disorder in remission.  The examiner indicated it was not possible to separate the Veteran's symptoms from each disorder, and stated that these problems coalesced to exacerbate his symptoms of anxiety and depression.  The examiner then opined that the Veteran's mental diagnoses resulted in occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Specifically, the examiner stated that the Veteran suffered from depressed mood, chronic sleep impairment, and disturbances of motivation and mood.

In a September 2014 supplemental VA medical opinion, the April 2014 VA examiner noted again that the Veteran had been given diagnoses of major depressive disorder, psychological factors affecting other medical conditions, and alcohol use disorder and cannabis use disorder (in remission).  The examiner stated these conditions appeared to cause moderate impairment, and that the Veteran was likely to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that according to the Veteran, his limitations of employment were both of a physical and mental nature.  Although he said he had problems with thinking or speaker, the examiner stated this was not noticeably present during the evaluation.  His physical problems, on the other hand, were a prominent aspect of his perceived limited ability to be employed, and the lack of employment and the physical problems as well as other factors contributed to his feelings of depression and thus caused moderate impairment in his employability.

As was indicated earlier, the Veteran is currently assigned a 30 percent rating for his depressive disorder.  After considering the evidence of record under the laws and regulations as set forth above, the Board finds that a rating in excess of 30 percent is not warranted for his depressive disorder.  In particular, his symptoms throughout the appeal period have been manifested chiefly by sleep impairment related to his physical conditions, and in particular his service-connected skin disability.  He has also suffered from depressed moods and disturbances in motivation and mood as a result of those physical conditions.  As opined by the April 2014 VA examiner, these symptoms have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In denying a higher rating than 30 percent for the Veteran's service-connected depressive disorder, the Board acknowledges that at the April 2014 VA examination, the Veteran admitted to having had suicidal thoughts "over the years."  However, the Board notes also that he denied any intention of suicide even in conjunction with those thoughts.  More importantly, in his various treatment records and VA examination reports throughout the appeal period, he has consistently (and even adamantly) denied having any suicidal or homicidal ideation.  Therefore, the Board cannot find that a higher rating is warranted based on this one-time report of having had past suicidal thoughts.  Similarly, to the extent that the Veteran suffers from disturbances in motivation and mood, which is a symptom listed as an example for the next higher rating of 50 percent under the General Rating Formula for Mental Disorders, it is noted that the April 2014 VA examiner did not find that this symptom to be productive of occupational and social impairment with reduced reliability and productivity.

The Board further acknowledges that throughout the appeal period, the Veteran has been assigned GAF scores ranging from 50-65, which is consistent with mild to serious impairment in social and occupational functioning.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).  However, the Board notes also that the record shows that despite the Veteran's depressive disorder, he is able to maintain positive relationships with his mother and uncle, and remains active in his church and other fellowship.  He has even at times denied having symptoms of depression, such as during his June 2010 consultation with the VA psychiatry clinic.  Therefore, it is the opinion of the Board that the record, as a whole, does not show that the Veteran's depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity, so as to warrant the next higher rating of 50 percent.

The Board has also considered the statements of the Veteran regarding the severity of his depressive disorder, and acknowledges that he is competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected depressive disorder.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's depressive disorder symptoms have been consistent with the 30 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's depressive disorder symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 30 percent rating that is now assigned for the entire period here on appeal is appropriate.  

In short, although the Veteran's depressive disorder is productive of occupational and social impairment consistent with a 30 percent rating, the criteria for a higher 50 percent rating have not been shown.
Finally, the Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed in detail above, the Veteran's depressive disorder primarily involves symptoms of depressed mood, sleep impairment, and disturbances in mood and motivation.  Diagnostic Code 9434 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In summary, there is no indication in the record that the average industrial impairment from depressive disorder would be in excess of that contemplated by the rating provided by Diagnostic Code 9434.  The Veteran's disability picture is not shown to be exceptional or unusual.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the preponderance of the evidence is against a finding that the Veteran is entitled to a higher 50 percent rating for his service-connected depressive disorder for any portion of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 .

TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's current service-connected disabilities are xerosis dyshidrotic eczema, rated 60 percent; and a depressive disorder, rated 30 percent.  As the Veteran's overall combined disability evaluation is 70 percent, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends that his service-connected disabilities render him unemployable.  On review of the record, the Board finds that such is reasonably shown.  In particular, the Veteran has submitted statements from friends and his mother in August 2014, who described how the Veteran's service-connected disabilities limit his activities of daily living.  For example, his mother noted that he was always itching, had trouble wearing clothes, and could not wash dishes or do any cleaning.  His friend and neighbor, R.M., stated that the Veteran's skin disability made him sensitive to his own sweat and resulted in pain in his arms, legs, and feet.  He also noted that the Veteran often appeared "in a state of depression from his illness."  Another friend and neighbor, D.M., stated that the Veteran was unable to prepare food, perform cleaning chores, or take care of personal hygiene.  She explained that the Veteran could not be "exposed to heat, cold or rain without adverse consequences from his skin condition."  She also noted that he did not sleep well, and was "anxious and depressed as the result of his skin disability."

The lay statements from the Veteran's friends and mother are corroborated, in part, by the report from an April 2014 VA examination wherein it was the examiner's opinion that the Veteran would have difficulty with any laboring activities that would require outside work or physical activities that produced sweat.  In a supplemental medical opinion issued in September 2014, the April 2014 VA examiner elaborated on his prior opinion by explaining that high temperatures, seating, and high humidity would inflame and increase the Veteran's rash.  The examiner then stated that in order for the Veteran to be employed with his skin condition, he would have to be employed in a "cool environment that is controlled."  

To the extent that the April 2014 VA skin examiner's opinion is suggestive that the Veteran may be capable of sedentary employment, the Boards notes that he is also service-connected for a depressive disorder.  He has been assigned a 30 percent rating for that disability, in recognition of the fact that his psychiatric disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During the April 2014 VA mental examination, it was specifically noted that the Veteran endorsed symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  In a supplemental medical opinion issued in September 2014, it was further noted that the Veteran's limitations to employment were both of a physical and mental nature.  The Veteran's physical problems were a prominent aspect of his perceived limited ability to be employed, and the lack of employment and physical problems as well as other factors contributed to his feelings of depression and thus caused moderate impairment to his employability.

The Veteran also submitted the report of a June 2015 private assessment by a vocational consultant who opined that the Veteran was "not a candidate for securing or maintaining employment."  In reaching this conclusion, the vocational consultant reviewed the Veteran's educational background and work history and noted that despite receiving a college degree in social work in 1996, he was able to work only briefly in that field before he was told he was not suited for it and discharged after 9 months during a probationary period.  The Veteran's last job was in 1998 when he attempted to work as a youth counselor.  

The vocational consultant also reviewed the Veteran's medical history and noted that per the opinion of the April 2014 VA skin examiner, he would only be capable of sedentary employment.  The vocational consultant then explained that virtually all sedentary positions require "work capabilities at a Semi-skilled or Skilled level," and noted that these attributes and skills were not present in the Veteran's background; "therefore, he would not be competitive for such work."  In making this assessment, the vocational consultant also considered the opinion of the April 2014 VA mental examiner who had opined that the Veteran's service-connected depressive disorder would likely have "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  The vocational consultant thus concluded:

[Veteran] is a 61 year old individual with a non-existent work record, and not accustomed to attending to work activity.  He would have difficulty passing a probationary period to allow him to sustain employment.  He is excluded from outdoor activities which increases sweating, leads to itching and sores.  He has no competitive work skills for Sedentary work.
	
Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment.  Therefore, the criteria for establishing entitlement to TDIU are met.


ORDER


An initial disability rating in excess of 30 percent for depressive disorder is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


